FILED
                                  FOR PUBLICATION                             MAY 15 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT




SAMUEL VILLEGAS LOPEZ,                           No. 12-16084

              Plaintiff - Appellant,             D.C. No. 2:12-cv-00245-NVW
                                                 District of Arizona,
  v.                                             Phoenix

JANICE K BREWER, Governor of
Arizona; et al.,                                 ORDER

              Defendants - Appellees.



Before: McKEOWN, BERZON, and RAWLINSON, Circuit Judges.

       A majority of the panel votes to deny the petition for panel rehearing and the

petition for rehearing en banc.

       Judges McKeown and Rawlinson vote to deny the petition for panel

rehearing and Judge Berzon votes to grant the petition for panel rehearing.

Accordingly, the petition for panel rehearing is denied.